Citation Nr: 0605351	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  05-12 332	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).



REPRESENTATION

The veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from 
September 1978 to August 1982 and from April 1984 to November 
1996.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied the veteran's claim for a TDIU.  In January 2006, for 
good cause shown, the Board advanced his case on the docket.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).

In his February 2006 Informal Brief, the veteran's 
representative raised two additional issues.  First, it was 
noted the veteran received a 10 percent rating for tinnitus 
effective from July 2000 (see April 2002 rating decision).  
The May 2003 rating decision, however, indicates the tinnitus 
is rated as 0-percent disabling.  A review should be made to 
determine whether this was merely a typographical error and 
whether the veteran is receiving the correct level of 
compensation.  Second, it was noted he may have an additional 
claim for a psychiatric disorder secondary to his service-
connected disabilities.  But since this additional claim has 
not been adjudicated by the RO, much less denied and timely 
appealed to the Board, it is referred to the RO for 
appropriate development and consideration.  The Board does 
not currently have jurisdiction to consider it.  See 
38 C.F.R. § 20.200.

Unfortunately, because further development of the evidence is 
needed before the Board can make a decision with regard to 
the veteran's claim for a TDIU, this issue is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.




REMAND

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).

A veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  38 C.F.R. § 4.18.  Age 
may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  
38 C.F.R. § 4.19.

In 1994, while on active duty, the veteran jumped into a 
shallow swimming hole and ruptured several discs in his lower 
back.  His resulting service-connected low back disability is 
currently evaluated as 40-percent disabling.  He also has 
service-connected cervical myelopathy evaluated as 30-percent 
disabling, a left knee disability evaluated as 10-percent 
disabling, tinnitus apparently evaluated as 10-percent 
disabling (but see above about this discrepancy), and 
bilateral hearing loss evaluated as 0-percent disabling 
(i.e., noncompensable).  He effectively has had a 70-percent 
combined disability rating since January 2003.  See 38 C.F.R. 
§ 4.25 (combined ratings).  So he at least has met the 
threshold minimum rating requirements for a TDIU under 
§ 4.16(a) since January 2003, that is, without having to 
resort to extra-schedular consideration under § 3.321(b)(1).  
So the dispositive issue is whether he is incapable of 
securing and maintaining substantially gainful employment as 
a result of his service-connected disabilities.

The medical evidence indicates the veteran underwent a 
cervical discectomy in April 2001.  His symptoms improved for 
a few months, but began getting worse after he fell.  In 
January 2003, he filed a claim for increased ratings for his 
service-connected back conditions, and for a TDIU.  In 
November 2003, he indicated that he had last worked at 
Lutheran Social Services in June 2000, but had to quit 
because of his disabilities (VA Form 21-8940).  In November 
2004, the RO received his employment information from 
Lutheran Social Services indicating that his last date of 
employment was July 31, 2000, and that he quit voluntarily.  

Apparently, the veteran was not completely forthcoming in 
providing this information because his medical records 
clearly indicate that he was self-employed as a construction 
worker after he left Lutheran Social Services.  A March 2001 
VA Outpatient Treatment (VAOPT) record indicates he owned his 
own contracting business.  A January 2003 VAOPT record notes 
he worked two or three days per week, but was having trouble 
holding a hammer.  He also had left leg weakness and reported 
falling because of left foot drop.  The neurologist noted, 
"I tried to convince him to stop working construction, but 
he will loose [sic] his business or worse."  In fact, the 
report of a February 2003 VA examination for the spine 
indicates he reported falling five times a day and having to 
crawl around his house.  The examiner made contradictory 
findings regarding the veteran's ability to work - noting at 
one point that he had "only extreme limitations in his 
ability to work," and then later noting that he was unable 
to perform his duties as a contractor.

A December 2003 VAOPT record indicates the veteran's son, 
daughter, and spouse were doing the actual physical labor for 
their family's business because he was unable to.  More 
recently, a December 2004 VAOPT record notes he lamented 
"not being able to do the construction work he so long and 
skillfully enjoyed."  A January 2005 VAOPT record indicates 
his symptoms had progressively worsened to the point where he 
was no longer able to earn a livelihood.



The RO denied the veteran's claim for a TDIU because the 
evidence indicated that he was still working.  Although it 
seems that he has sporadically performed construction work to 
keep his family business afloat, at least one doctor has 
recommended that he stop working altogether because of the 
severity of his 
service-connected disabilities.  But he continues to perform 
this type of work despite possibly endangering his health 
further.  It seems fairly evident that he is unable to 
perform construction work safely and should probably not be 
doing so.  It is unclear, however, whether he is able to 
perform any other sort of work, perhaps that is physically 
less demanding.  For example, he has mentioned that he has a 
family business and that his son, daughter, and spouse do the 
manual labor.  It may be possible for him to maintain a more 
sedentary role.  So a medical opinion is needed to make this 
important determination.

Accordingly, this case is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for a VA 
general medical examination (and any 
other appropriate VA examinations) 
in order to determine the 
symptomatology, severity, and 
objective manifestations of his 
service-connected disabilities (low 
back, cervical spine, left knee, 
dysphagia, tinnitus, and hearing 
loss).  The examiner is requested to 
detail the veteran's complaints and 
the clinical findings, correlating 
the complaints and findings to each 
diagnosed disorder.  The examiner 
also should comment on the veteran's 
current level of social and 
occupational impairment due to all 
of his service- connected 
disabilities - including an opinion 
as to whether he is able to obtain 
or retain substantially gainful 
employment.  Specifically, if it is 
determined he is unable to safely 
perform construction or manual-type 
work, the examiner should express an 
opinion whether the veteran is 
nonetheless able to perform 
sedentary work.

If no opinion can be rendered, 
without resorting to 
pure speculation, explain why this 
is not possible.  

It is absolutely imperative that the 
VA examiner, whoever designated, has 
access to and reviews the claims 
folder for the veteran's pertinent 
medical history.  This includes a 
complete copy of this remand.  
The examiner must note that he or 
she has reviewed the claims file.  

If deemed necessary, the veteran 
should then be referred to the VA 
vocational rehabilitation division 
of the RO for evaluation by the 
appropriate vocational or 
occupational counselor/specialist to 
determine whether he is able to 
secure and maintain substantially 
gainful employment (i.e., work that 
is more than marginal, which permits 
him to earn a "living wage") in 
light of his occupational 
and educational background, and the 
physical limitations solely due to 
his service-connected disabilities.  
The examiner should note that 
consideration may be given to the 
veteran's education, special 
training, and previous work 
experience, but not to his age or to 
the impairment caused by nonservice-
connected disabilities.  (Whether 
this additional determination is 
needed is left solely to the 
discretion of the RO.)  

2.  Review the claims file.  If any 
development is incomplete, including 
if any of the examination reports do 
not contain sufficient information 
to respond to the questions posed, 
take corrective action before 
readjudication.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 
(1998). 

3.  Then readjudicate the veteran's 
claim in light of the additional 
evidence obtained.  If it is not 
granted to his satisfaction, prepare 
a supplemental statement of the case 
(SSOC) and send it to him and his 
representative.  Give them time to 
respond before returning the case to 
the Board for further appellate 
consideration.  


No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

